Citation Nr: 1421011	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC).

3. Entitlement to non-service connected death pension benefits.

4. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board acknowledges the Appellant's repeated assertions that she does not want monthly payments but rather a one-time, lump sum payment to cover outstanding bills.  However, the VA must consider the Appellant's claim under an existing benefit program, and therefore has examined her claim as one for dependency and indemnity compensation (DIC), death pension, accrued benefits, and burial benefits.

The Board notes that although the Appellant filed a notice of disagreement with the RO's decision to deny death pension and accrued benefits, no Statement of the Case (SOC) was issued with respect to those matters, and therefore they must be remanded.  Also, the Appellant did not file a notice of disagreement with the RO's September 2010 decision denying burial benefits; therefore, that issue is not before the Board.

The issues of entitlement to death pension and accrued benefits being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1. The Veteran died in September 2009.

2. The immediate cause of death listed on the death certificate is squamous cell carcinoma of the tonsils.

3. At the time of the Veteran's death he was service-connected for status post gunshot wound to the right leg with residual scars.

4. Squamous cell carcinoma of the tonsils was not incurred in or caused by service.

5. The evidence does not reflect the Veteran's service-connected disability affected a vital organ, accelerated the Veteran's death, or substantially contributed to his death.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.312 (2013).

2. The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A.  § 1318 (West 2002); 38 C.F.R. § 3.5, 3.22 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  

Generally, a veteran may be granted service connection for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.10; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death he was service-connected for status post gunshot wound to the right leg with residual scars with a noncompensable (0%) rating.

The Veteran's September 2009 death certificate reflects that the immediate cause of his death was squamous cell carcinoma of the tonsils, first diagnosed in 2006.

The Appellant has argued that the Veteran's squamous cell carcinoma of the tonsils was caused by his exposure to Agent Orange in service.  

Under the regulations, certain diseases are presumptively service connected if a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service and the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  Veterans who served in Vietnam during a specified period are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

However, while the Veteran may have been exposed to Agent Orange, squamous cell carcinoma is not among the diseases listed for presumptive service connection.  Cancers of the respiratory system, defined as cancer of lung, bronchus, larynx, or trachea, as well as soft tissue sarcoma, are included in the list of specific diseases.  38 C.F.R. § 3.309(e).  Soft tissue sarcoma is defined by regulation to include several types of cancer but does not include squamous cell carcinoma or tonsil cancer.  Id.  

Therefore, presumptive service connection due to exposure to Agent Orange is not warranted.  However, service connection may still be granted on a direct basis if it is shown that the Veteran's squamous cell carcinoma of the tonsils was incurred in or as a result of service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, no competent medical opinion evidence is of record as to a nexus between the Veteran's squamous cell carcinoma of the tonsils and his service, including exposure to Agent Orange.  Although the Appellant herself has opined there is a causal relationship, the Board finds her lay opinion on is not probative.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  The etiology of cancer is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The evidence indicates that the Veteran was first diagnosed with squamous cell carcinoma of the tonsils in 2006, many years after his discharge from service.  Unfortunately, the cancer metastasized and spread to other organs including the lungs.  

There is further no evidence that the Veteran's only service-connected disability, status post gunshot wound to the right leg with residual scars, was the principal or contributory cause of death.

Based on the forgoing, the Board finds that a preponderance of the evidence is against the Appellant's claim and the benefit-of-the-doubt doctrine is not applicable.

With regard to 38 U.S.C.A. § 1318, the Veteran was not a former POW with a disability that was continuously rated totally disabling for a period of one year or more immediately preceding his death.  He was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  He also did not have a disability continuously rated totally disabling for a period of not less than five years from the date of his release from active duty and rated totally disabling at the time of his death.  Therefore, none of the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

In a claim for DIC benefits (including claims for service connection for the cause of a veteran's death), VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A letter sent by the RO in December 2009 met the notice requirements.

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary. 

The Veteran's service treatment records, VA treatment records, and private treatment records identified by the Appellant have been obtained.  The Appellant further submitted the Veteran's death certificate and was requested to submit any other medical evidence that showed that the Veteran's death was caused by a service-connected condition.  She has not identified any evidence that has not been obtained.

With regard to obtaining a medical opinion, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  

The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d)  since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Board acknowledges VA has not obtained a medical opinion with respect to the Appellant's claim.  However, in this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin contributed substantially or materially to the Veteran's death.  The evidence of record fails to suggest such a potential relationship, as the Veteran was diagnosed with is squamous cell carcinoma of the tonsils many years after service and no medical opinion or statutory presumption provides a potential link to service.  Further, the competent medical evidence of record does not relate (or indicate a connection between) the Veteran's service-connected disability and the immediate cause of his death.   

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination/medical opinion is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans/appellants claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the claimed disability is related to military service is the conclusory generalized lay statements of the Appellant, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.  Thus, VA's duty to obtain a medical opinion was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

Based upon the foregoing, the duties to notify and assist the Appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for cause of death is denied.

Entitlement to dependency and indemnity compensation is denied.

REMAND

The RO's September 2010 denial letter of the Appellant's claim for death benefits includes a denial of DIC benefits, accrued benefits, and non-service-connected death pension benefits.  In her September 2010 NOD, the Appellant expressed disagreement with the determination not to award benefits without excluding any determinations.  Thus, her statement is considered an NOD with respect to the issues of accrued benefits and non-service connected death pension benefits as well as DIC benefits.  However, the RO has not issued a statement of the case that addresses the issues of pension and accrued benefits.  As a result, a remand is necessary in order for the RO to issue a statement of the case and to provide the appellant an opportunity to perfect an appeal as to those issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Appellant and her representative with a statement of the case that addresses the issues of entitlement to accrued benefits and non-service connected death pension benefits.  The RO should return these issues to the Board only if the Appellant timely files a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


